Exhibit 10.17

[Grant Date]

[Name]

[Address]

Re: Non-Employee Director Share Award Confirmation

Dear [Name]:

This letter confirms that you have been granted a Non-Employee Director Share
Award under the Marriott Vacations Worldwide Corporation Stock and Cash
Incentive Plan (the “Plan”) for the following number of Shares (as defined in
the Plan):

 

Number of Shares

              

[            ]

        

This Award will be recorded in a book-keeping account and represents your
unsecured right to receive from the Company the transfer of title to the
specified number of Shares, as such number may be adjusted pursuant to the Plan,
at such time as you have elected by designating in writing to the Company in the
manner required by the Company for such election or, if no such election is
made, promptly following Termination of Service (as that term is defined in the
Plan). Your right to the Shares is fully vested upon grant.

Prior to the delivery of Shares to you, (i) your rights under this Award may not
be transferred, pledged or hypothecated; and (ii) you will not have any voting
rights in the Shares subject to this Award. In the event a cash dividend is paid
with respect to the Company’s common stock, a corresponding dividend equivalent
payment will be paid to you in cash as of the payment date for such dividend.

If you have any questions, please feel free to call me at 407-206-6137.

Sincerely,

Catherine M. Peffen,

Vice President, Global Compensation & Benefits

Marriott Vacations Worldwide Corporation